NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
(Interference No. 105,645)
ELIYAHOU HARARI, ROBERT D. NORMAN,
and SANJAY MEHROTRA,
Appellants,
V.
ANDREI MII~INEA, JEFFREY KESSENICH, and
CHUN CHEN,
Appellees.
2010-1076
Appea1 from the United States Patent and Trademark
Off1ce, B0ard of Patent Appea1s and Interferences.
ON MOTION
ORDER
Up0n consideration of E1iyahou Harari et a1.’s unop-
posed motions to lift the stay of proceedings and set the
briefing schedu1e,
IT ls ORDERED THAT:

HARARI V. MIHNEA 2
The motions are granted The stay is lifted. The ap-
pellants’ initial brief is due within 40 days from the date
of filing of this 0rder.
FOR THE CoURT
SEP 1 3 2010
/sf Jan Horbal__\[
Date J an H0rba1y
C1erk
cc: Timothy R. Volpert, Esq.
Thomas J. D’Amico, Esq.
sl9
"~t.esfL'.Y:sen~~
SEP 18 2010
.|AN HORBAL¥
CLERK